
	
		II
		Calendar No. 520
		112th CONGRESS
		2d Session
		S. 3391
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2012
			Ms. Klobuchar (for
			 herself, Mrs. Shaheen,
			 Mr. Boozman, Mr. Portman, Mr.
			 Franken, Mr. Burr, and
			 Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			September 19, 2012
			Reported by Mr. Harkin,
			 without amendment
		
		A BILL
		To amend section 353 of the Public Health Service Act
		  with respect to suspension, revocation, and limitation of laboratory
		  certification.
	
	
		1.Short titleThis Act may be cited as the
			 Taking Essential Steps for Testing
			 Act or the TEST
			 Act.
		2.Suspension,
			 revocation, and limitation of laboratory certificationSection 353 of the Public Health Service Act
			 (42 U.S.C. 263a) is amended—
			(1)in subsection
			 (d)(1)(E), by inserting , except that no proficiency testing sample
			 shall be referred to another laboratory for analysis as prohibited under
			 subsection (i)(4) before the period at the end; and
			(2)in subsection
			 (i)—
				(A)in paragraph (3),
			 by inserting before the period at the end of the first sentence the following:
			 , except that if the revocation occurs pursuant to paragraph (4) the
			 Secretary may substitute intermediate sanctions under subsection (h) instead of
			 the 2-year prohibition against ownership or operation which would otherwise
			 apply under this paragraph; and
				(B)in paragraph (4),
			 by striking shall the first place it appears and inserting
			 may.
				
	
		September 19, 2012
		Reported without amendment
	
